Citation Nr: 0632374	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-24 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating, in excess of 50 
percent, for the veteran's service connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to January 
1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in February 2003, 
which granted service connection and assigned a 50 percent 
disability rating, effective August 30, 2002.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in July 2006, 
a transcript of which is of record.  Further, the veteran 
also submitted additional evidence for the Board's 
consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the last VA examination 
addressing the veteran's PTSD was in January 2003.  More 
recent evidence, including that submitted at the July 2006 
hearing under waiver of initial consideration by the RO 
indicates that the veteran's condition may have worsened 
since the last VA examination.  Regretfully, the evidence 
provides insufficient objective findings.  Specifically, the 
letter does not provide a mental status examination or 
address the multiple factors contained in the Rating Schedule 
criteria.  Rather, the symptoms described in the July 2006 
correspondence apply more to establishing a diagnosis of PTSD 
than to evaluating the level of disability caused by it.

Based on the cited evidence, the Board finds the evidentiary 
record insufficient to make an accurate determination on the 
appropriate rating for the veteran's claim.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, the Board must supplement the record by seeking an 
advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); see also 38 C.F.R. § 3.159(c)(4).  

Furthermore, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Thus, under the 
circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA psychiatric examination 
would be advantageous prior to a final adjudication of the 
veteran's claim for an increased initial evaluation for his 
service-connected post-traumatic stress disorder.  
Accordingly, such an examination will be undertaken prior to 
a final adjudication of the veteran's claim.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Additionally, the notice requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  While the RO's September 2002 letter to the 
veteran does provide notice regarding establishing service 
connection, no notice has been provided regarding the 
evidence that is necessary to substantiate his claim for 
increased rating.  Id.; 38 C.F.R. § 3.159 (2005).  Thus, 
remand for proper notice under 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b), and Dingess is required.

Finally, the veteran's counselor indicated ongoing therapy 
with the veteran, but the claims file only contains clinical 
records current through April 2004.  On remand, VA treatment 
records from the Daytona Beach VA Outpatient Clinic should be 
requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
letter regarding his claim for an 
increased rating for PTSD.  Such letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should obtain treatment records 
from the Daytona Beach VA Outpatient Clinic 
since April 2004.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of the veteran's PTSD.  
The claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination.  All 
pertinent symptomatology and findings due 
to PTSD should be reported in detail, and 
all appropriate studies should be 
performed.

4.  The RO should then re-adjudicate the 
claim for increased initial rating for 
PTSD.  If the claim is denied, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

